   19-36923-cgm        Doc 16    Filed 02/18/20 Entered 02/18/20 13:48:40             Main Document
                                              Pg 1 of 2




UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
   In re                                                              Case No. 19-36923-cgm

    Jean Marie Carozza                                                CHAPTER 13
   aka J.M. Carozza Sudder
   aka Jean Carozza
   aka Jean M. Carozza-Sudder
                                                                      REPLY TO OBJECTION
                                                                      TO CONFIRMATION

                      Debtor.



           David J. Doyaga, Sr., an attorney duly admitted to practice law in the State of New York does
hereby affirm under penalty of perjury as follows:
           1. That I am the attorney for Jean Marie Carozza (the “Debtor”) and am fully familiar with all
the facts and circumstances herein.
           2. This affirmation is submitted in opposition to the Objection to Confirmation filed by SN
Servicing Corporation as servicer for U.S. Bank Trust National Association, as Trustee of the Tiki Series IV
Trust (herein "Creditor").
           3. The Debtor filed a voluntary Petition for relief pursuant to Chapter 13 of the Code under Case
number 19-36923-cgm on November 27, 2019.
           4. The Creditor objects to the confirmation of Debtor's Chapter 13 Plan dated December 20,

2019 and reflected in the Court's docket as number 11, because the Plan "appears to contemplate that there

will be no cure for the pre-petition arrears of Secured Creditor unless or until a loan modification is

achieved….”

            5. The Debtor is currently trying to seek a loan modification with the Creditor. Debtor would

ask the Court to adjourn confirmation and any hearing on the Creditor's objection until the Debtor receives

an outcome from the loan modification.
   19-36923-cgm        Doc 16      Filed 02/18/20 Entered 02/18/20 13:48:40              Main Document
                                                Pg 2 of 2




           6. The Debtor cannot afford to propose a “cure plan”. The Debtor is currently paying the
Trustee $1,400 a month as adequate protection and seeks a modification.
           WHEREFORE, it is respectfully requested that the Creditor's objection to Confirmation of

Debtor's Chapter 13 Plan should be denied in its entirety and for such other and further relief as to this Court

may seem just and proper.



Dated:     Brooklyn, New York
           February 17, 2020
                                                     S/David J. Doyaga, Sr..
                                                   David J. Doyaga, Sr.
                                                   Attorneys at Law
                                                   26 Court Street, Suite 1601
                                                   Brooklyn, New York 11242
                                                   (718) 488-7500
